     Case 2:20-cv-01120-RFB-VCF Document 7 Filed 08/18/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Bayview Loan Servicing, LLC
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   DAVID HUTCHINGS, an individual, AND                Case No.: 2:20-cv-01120-RFB-VCF
10   REBECCA HUTCHINGS, an individual,

11                  Plaintiffs,                         STIPULATION TO EXTEND
            vs.                                         DEADLINE TO RESPOND TO
12                                                      PLAINTIFF’S COMPLAINT
13   BAYVIEW LOAN SERVICING LLC, a
     Foreign Limited Liability Company,                 (FIRST REQUEST)
14
                    Defendants.
15
16          Plaintiffs, David Hutchings and Rebecca Hutchings, and Defendant, Bayview Loan
17   Servicing, LLC, by and through their counsel of record, hereby stipulate and agree as follows:
18          On June 19, 2020, Plaintiffs filed their Complaint [ECF No. 1]. Defendant waived service
19   of Plaintiffs’ Complaint and agreed to file its responsive pleading within sixty days from June
20   19, 2020 [ECF No. 5]. As such, Defendant’s deadline to respond to the Complaint is presently
21   August 18, 2020.
22          This file was among several that transferred when defense counsel moved firms. Due to
23   an unanticipated delay in the file transfer, defense counsel asserts it was only able to recently
24   obtain a copy of documentation necessary to address plaintiffs’ allegations. Based on this,
25   Plaintiffs have agreed to extend the deadline to respond to the complaint by an additional week
26   through and including August 25, 2020.
27   ///
28   ///



                                                Page 1 of 2
     Case 2:20-cv-01120-RFB-VCF Document 7 Filed 08/18/20 Page 2 of 2




 1          This is the first stipulation for extension of time for Defendant to file its responsive
 2   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 3   any other party.
 4          DATED this 18th day of August, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                            COGBURN LAW
 6
      /s/ Darren T. Brenner, Esq.                          /s/ Erik W. Fox, Esq.
 7
      Darren T. Brenner, Esq.                              Jamie S. Cogburn, Esq.
 8    Nevada Bar No. 8386                                  Nevada Bar No. 8409
      Ramir M. Hernandez, Esq.                             Erik W. Fox, Esq.
 9    Nevada Bar No. 13146                                 Nevada Bar No. 8804
      7785 W. Sahara Avenue, Suite 200                     2580 St. Rose Parkway, Suite 330
10    Las Vegas, Nevada 89117                              Henderson, Nevada 89074
      Attorneys for Defendant, Bayview Loan Servicing,     Attorneys for Plaintiffs, David Hutchings and
11    LLC                                                  Rebecca Hutchings
12
13
14
15                                                         IT IS SO ORDERED:

16
                                                           ___________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE
18                                                                 8-18-2020
                                                           DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
